Citation Nr: 9919489	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-49 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for removal of the left 
ovary. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
October 1995. 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for removal of the 
left ovary and assigned a noncompensable (zero percent) 
rating, effective from October 1995, the date of claim.  In 
February 1996, the veteran entered a notice of disagreement, 
requesting a 10 percent rating; in February 1996, the RO 
issued a statement of the case; and in August 1996, through 
her representative, the veteran entered a substantive appeal, 
thus perfecting her appeal to the Board.  The veteran was 
granted special monthly compensation for loss of a creative 
organ under 38 C.F.R. § 3.350(a) (1998).

The veteran had also perfected her appeal on the issue of 
entitlement to service connection for headaches.  However, in 
September 1996, prior to referral of the issue to the Board, 
she withdrew her appeal as to this issue. 

On appeal, through the representative's brief dated in June 
1999 (entitled "Appellant's Arguments"), the veteran 
requested service connection for the residuals of surgery of 
the right ovary.  The representative wrote that "the veteran 
brought forth the subject of the right ovary was removed 
[sic] shortly after the left one and also warrants service 
connection."  It appears that the claim for service 
connection pertains to the removal of a benign tumor of the 
right ovary during service in August 1994.  This issue, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
consideration.






FINDINGS OF FACT

1.  The veteran's left ovary has been removed; a benign tumor 
was removed form her right ovary in August 1994, leaving her 
right ovary intact without any atrophy or abnormal masses.

2.  The evidence of record demonstrates the veteran's 
service-connected removal of the left ovary is manifested by 
a surgical scar with some keloid formation that is not 
productive of any functional limitation but is symptomatic, 
including itching and localized loss of sensation. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for the veteran's 
service-connected removal of left ovary have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.116, 4.118, Diagnostic Codes 7619, 7899-7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented a claim that 
is plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran is currently rated under 38 C.F.R. § 4.116, 
Diagnostic Code 7619.  Under Diagnostic Code 7619, removal of 
an ovary warrants a 100 percent rating for three months after 
removal.  Thereafter, a 30 percent rating is warranted for 
complete removal of both ovaries.  The currently assigned 
noncompensable disability rating requires removal of one 
ovary, with or without partial removal of the other. 

The veteran contends that she experiences no feeling on or 
around the surgical scar, and has sharp pains in her ovary 
area which occur about once a month.  The evidence reflects 
that in service the veteran developed a very large serous 
cyst adenoma of the left ovary, for which, in August 1994, 
she underwent an exploratory laparotomy, left salpingo-
oophorectomy.  In September 1994, the veteran was noted to 
have no evidence of atypia or malignant changes; in October 
1994, examination revealed a completely normal post-operative 
examination; and in November 1994, she was noted to have 
completely recovered.  In March 1995, the veteran complained 
of swelling and mild pain.  An in-service examination in June 
1995 noted the veteran's history of left oophorectomy in 
August 1994, and indicated that she was currently 
nonsymptomatic. 

A VA compensation examination in December 1995 revealed a 
surgical scar with a slight keloid formation, with itching 
and anesthesia to pin prick. 

The evidence reflects that, with regard to the veteran's 
right ovary, the veteran was noted to have a benign cyst of 
the right ovary wall consistent with benign serous 
cystadenoma, for which a right ovarian cystectomy was also 
conducted in August 1994.  In March 1995, the veteran was 
noted to have a cystic mass, which had resolved by April 
1994.  However, the evidence of record does not demonstrate 
complete removal of the right ovary.  Notwithstanding the 
veteran's representative's assertion (in a brief dated in 
June 1999 entitled "Appellant's Arguments") that "the 
veteran brought forth the subject of the right ovary was 
removed [sic] shortly after the left one and also warrants 
service connection,"  neither the medical evidence of 
record, nor the veteran's statements, support the assertion 
that the right ovary has been "removed." 

As the evidence does not demonstrate complete removal of both 
ovaries, more than the currently assigned noncompensable 
rating is not warranted under Code 7619.   The currently 
assigned noncompensable disability rating encompasses the 
removal of the veteran's left ovary; this includes with or 
without partial removal of the other.  38 C.F.R. § 4.116, 
Diagnostic Code 7619.  However, this does not end the Board's 
inquiry as the veteran's attributes intermittent abdominal 
pain to the disability at issue and there is a residual 
surgical scar.    

With regard to the veteran's complaints of occasional pain, 
the Board notes that the complaints of pain have not been 
related to her service-connected disability by a clinician, 
the pain is occasional (approximately once a month), and it 
was determined by VA and private physicians that the 
veteran's service-connected removal of the left ovary was 
productive of no limitation of function.  With regard to the 
veteran's reported complaints of loss of feeling over the 
scar, the December 1995 compensation examination did reveal a 
surgical scar with anesthesia to pin prick; slight keloid 
formation and with itching were also noted.  At a 
gynecological examination in April 1998, the veteran 
complained of occasional sharp pains of the left lower pelvic 
area.  The gynecological examination was unremarkable, aside 
from some residual paresthesia status post left salpingo-
oophorectomy, and no limitations to current function 
secondary to this condition.  As to the localized loss of 
sensation, it was written that there was loss of sensation 
along the site of the surgical scar, although under the 
assessment it appears that the medical abbreviation for 
"none" prefaces "residual paresthesia along incisional 
site."  It is the Board's judgment that, given the history 
of such a finding and the veteran's own statements in support 
of her claim, as well as what is clearly recorded on the 
physical examination part of the 1998 evaluation, the 
evidence is at least in equipoise on the question of whether 
the scar at issue is manifested by loss of sensation.  On the 
other hand, there is no evidence that the veteran's service-
connected scar is poorly nourished with repeated ulceration, 
or tender and painful on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1998).  
Nevertheless, the Board finds that the veteran's surgery for 
removal of an ovary with a surgical scar, which has keloid 
formation and an area of anesthesia,  warrants a 10 percent 
rating.  The Board finds that the symptomatic scar is 
analogous to a tender and painful scar and, therefore, a 10 
percent rating is warranted under 38 C.F.R. §§  4.20, 4.118, 
Code 7899-7804 (1998). 

The evidence does not raise a question that a rating other 
than 10 percent is warranted for any period of time from the 
January 1996 rating decision or date of claim to the present 
so as to warrant a "staged" rating due to significant 
change in the level of disability.  See Fenderson, 12 Vet. 
App. 119.  Accordingly, a 10 percent rating is warranted 
effective from October 12, 1995, the date of receipt of the 
veteran's claim.


ORDER

A 10 percent rating for service-connected removal of the left 
ovary is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

